USCA4 Appeal: 21-4493      Doc: 32         Filed: 12/05/2022     Pg: 1 of 7




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4493


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TERRENCE DENON MILLER, a/k/a Wank,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. Louise W. Flanagan, District Judge. (4:18-cr-00054-FL-1)


        Submitted: October 24, 2022                                   Decided: December 5, 2022


        Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Craig M. Cooley, COOLEY LAW OFFICE, Cary, North Carolina, for
        Appellant. David A. Bragdon, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4493      Doc: 32           Filed: 12/05/2022    Pg: 2 of 7




        PER CURIAM:

               Terrence Denon Miller was convicted by a jury of conspiracy to distribute and to

        possess with intent to distribute 50 grams or more of methamphetamine and five kilograms

        or more of cocaine, in violation of 21 U.S.C. § 846 (Count 1); and possession with intent

        to distribute 50 grams or more of methamphetamine and a quantity of heroin, in violation

        of 21 U.S.C. § 841(a)(1) (Count 2). The district court sentenced Miller to 340 months’

        imprisonment.    On appeal, Miller’s counsel has filed a brief pursuant to Anders v.

        California, 386 U.S. 738 (1967), asserting that there are no meritorious issues for appeal

        but questioning whether the sentence imposed is reasonable. Miller was notified of his

        right to file a pro se supplemental brief but has not done so. We find no error and affirm

        Miller’s convictions and sentence.

               We review “all sentences—whether inside, just outside, or significantly outside the

        Guidelines range—under a deferential abuse-of-discretion standard.” United States v.

        Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (internal quotation marks omitted). “First,

        we ‘ensure that the district court committed no significant procedural error, such as failing

        to calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

        mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based

        on clearly erroneous facts, or failing to adequately explain the chosen sentence.’” United

        States v. Fowler, 948 F.3d 663, 668 (4th Cir. 2020) (quoting Gall v. United States, 552

        U.S. 38, 51 (2007)).     “In assessing whether a district court properly calculated the

        Guidelines range, including its application of any sentencing enhancements, [we] review[ ]

        the district court’s legal conclusions de novo and its factual findings for clear error.”

                                                      2
USCA4 Appeal: 21-4493         Doc: 32         Filed: 12/05/2022      Pg: 3 of 7




        United States v. Pena, 952 F.3d 503, 512 (4th Cir. 2020) (internal quotation marks

        omitted). “Under the clear error standard, we will only reverse if left with the definite and

        firm conviction that a mistake has been committed.” United States v. Savage, 885 F.3d

        212, 225 (4th Cir. 2018) (internal quotation marks omitted).

                  “If the sentence ‘is procedurally sound, [this court] then consider[s] the substantive

        reasonableness of the sentence,’ taking into account the totality of the circumstances.”

        United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019) (quoting Gall, 552 U.S.

        at 51).     Any sentence within or below a properly calculated Guidelines range is

        presumptively reasonable. United States v. Gillespie, 27 F.4th 934, 945 (4th Cir. 2022),

        cert. denied, No. 21-8089, 2022 WL 4653160 (U.S. Oct. 3, 2022). A defendant can rebut

        the presumption only by showing the sentence is unreasonable when measured against the

        § 3553(a) factors. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

                  Miller objected to the drug quantity attributed to him in the presentence report.

        During the sentencing hearing, the Government produced evidence concerning the seizure

        of drugs from Miller during several searches of his residences, as well as statements Miller

        made to law enforcement officers in which he provided details concerning his drug

        distribution activities. Based on this evidence, we find that the district court did not clearly

        err in determining the quantity of controlled substances for which Miller was accountable

        and that his base offense level was 32.             See U.S. Sentencing Guidelines Manual

        § 2D1.1(c)(4) (2018) (assigning base offense level 32 for offenses involving “[a]t

        least 3,000 KG but less than 10,000 KG of Converted Drug Weight”).



                                                        3
USCA4 Appeal: 21-4493      Doc: 32         Filed: 12/05/2022      Pg: 4 of 7




               Miller also contests the sentencing enhancements imposed for possession of a

        deadly weapon, maintaining a premises, supervisory role, involving an individual under

        the age of 18 in a controlled substance offense, and obstruction of justice.

               The advisory Sentencing Guidelines authorize a two-level increase in a defendant’s

        offense level “[i]f a dangerous weapon (including a firearm) was possessed” in connection

        with a drug trafficking offense. USSG § 2D1.1(b)(1). “The enhancement should be applied

        if the weapon was present, unless it is clearly improbable that the weapon was connected

        with the offense.” Id. cmt. n.11(A). “The government bears the initial burden of proving,

        by a preponderance of the evidence, that the weapon was possessed in connection with the

        relevant illegal drug activity.”    United States v. Mondragon, 860 F.3d 227, 231

        (4th Cir. 2017). “If the government carries its burden, the sentencing court presumes that

        the weapon was possessed in connection with the relevant drug activity and applies the

        enhancement, unless the defendant rebuts the presumption by showing that such a

        connection was clearly improbable.” Id. (internal quotation marks omitted).

               The probation officer reported that two firearms were seized during a June 2017

        search of Miller’s residence after two controlled drug purchases were made at that

        residence. Also, during a June 2017 traffic stop of Miller, a loaded firearm was discovered

        in the trunk of the vehicle. And, during the April 2018 search of Miller’s residence,

        investigators recovered a loaded handgun magazine, drugs, and drug paraphernalia. We

        find no clear error in the district court’s determination that it was not clearly improbable

        that the guns were possessed in connection with drug activity. See Pena, 952 F.3d at 512.



                                                     4
USCA4 Appeal: 21-4493      Doc: 32         Filed: 12/05/2022     Pg: 5 of 7




               Miller also contests the two-level enhancement for maintaining a premises for the

        purpose of distributing a controlled substance. A two-level enhancement is applied when

        an individual “maintain[s] a premises for the purpose of manufacturing or distributing a

        controlled substance.” USSG § 2D1.1(b)(12). “Manufacturing or distributing a controlled

        substance need not be the sole purpose for which the premises was maintained, but must

        be one of the defendant’s primary or principal uses for the premises.” USSG § 2D1.1 cmt.

        n.17. Miller does not dispute that he held a possessory interest in the residence and

        controlled access to it. And the evidence showed that he sold controlled substances from

        the residence and that drugs were found there during the execution of the search warrant.

        We conclude that the district court did not clearly err in finding by a preponderance of the

        evidence that the sale and storage of drugs was one of the primary uses of Miller’s home.

        See United States v. Bell, 766 F.3d 634, 638 (6th Cir. 2014) (“Drug storage on the property

        and transactions on the property will usually suffice [to establish primary use.]”); United

        States v. Miller, 698 F.3d 699, 706-07 (8th Cir. 2012) (affirming enhancement where

        defendant participated in controlled buys on the property and admitted accepting payments

        that she knew were for methamphetamine purchases).

               Miller also challenges the enhancements for supervisory role and for employing a

        minor during a drug crime. The court overruled these objections, citing Miller’s statements

        to law enforcement that he and Jason Canady purchased drugs together and that he utilized

        his half-brother and another man to sell drugs for him to insulate himself. The Government

        also presented evidence that law enforcement made a controlled purchase of

        methamphetamine from Miller’s half-brother at Miller’s residence in January 2018 and

                                                     5
USCA4 Appeal: 21-4493       Doc: 32         Filed: 12/05/2022      Pg: 6 of 7




        that Miller’s half-brother was 17 years old at the time. We find no clear error by the district

        court in assessing the three-level role enhancement, USSG § 3B1.1(b), and the

        enhancement for involving a minor in the sale of controlled substances, USSG

        § 2D1.1(b)(16)(B). See Pena, 952 F.3d at 512.

               Lastly, Miller contests the assessment of a two-level increase for obstruction of

        justice. In upholding this enhancement, the district court found that Miller’s trial testimony

        was false, that it was contrary to a wealth of other evidence of his guilt, and that it was

        contrary to the physical evidence, the testimony of other witnesses, and the statements that

        Miller gave to law enforcement officers. Our review of the record supports these findings,

        and we conclude that the district court did not clearly err in assessing the two-level

        enhancement for obstruction of justice. See Pena, 952 F.3d at 512.

               After adding these enhancements to the base offense level 32, the district court

        properly determined that Miller’s adjusted offense level was 43. And with criminal history

        category III, his advisory Guidelines range was life imprisonment. See USSG ch. 5, pt. A

        (sentencing table). The district court thereafter addressed the § 3553(a) factors and

        provided an individualized explanation its reasons for imposing a sentence below the

        advisory Guidelines range. We conclude that Miller’s 340-month sentence is procedurally

        reasonable. See Fowler, 948 F.3d at 668.

               If a sentence is free of “significant procedural error,” we then review it for

        substantive reasonableness, “tak[ing] into account the totality of the circumstances.” Gall,

        at 51. We apply “a presumption of reasonableness to a sentence within or below a properly

        calculated guidelines range.” United States v. Vinson, 852 F.3d 333, 357 (4th Cir. 2017)

                                                      6
USCA4 Appeal: 21-4493      Doc: 32         Filed: 12/05/2022     Pg: 7 of 7




        (internal quotation marks omitted). This “presumption can only be rebutted by showing

        that the sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.”

        Id. at 357-58 (internal quotation marks omitted). Here, the district court varied downward

        from the Guidelines range, explaining that a life sentence was not warranted in Miller’s

        case. Instead, the court imposed a 340-month sentence, emphasizing the dangerousness of

        drug dealing and the prolonged and large-scale nature of Miller’s drug trafficking activity.

        The court also explained that the 340-month sentence was appropriate in light of Miller’s

        dangerousness, the nature and circumstances of the offense, and Miller’s background. We

        conclude that the 340-month, below-Guidelines range sentence was reasonable and was

        not an abuse of discretion, Vinson, 852 F.3d at 357.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Miller, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Miller requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Miller. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     7